DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C 103(a) as being unpatentable over CA 2711891 (“Roberts”) in view of U.S. Pub No. 20020020684 (“Gruber et al.”)
 
Regarding Claim 1, Roberts discloses  a base steel structure assembly for supporting an overlying racking system (900), said racking system having upright columns (902, 904) which support horizontal beams (906) extending therebetween and connected thereto, said base steel structure assembly comprising:
a front column (102) extending from a front baseplate (106);
a rear column (104) generally parallel to said front column and extending from a rear baseplate (107);
an upper horizontal member (126) extending between an upper end of said front and rear columns and releasably secured thereto;
a lower horizontal member (124) extending between a lower end of said front and rear columns and releasably secured thereto;
at least one brace (122) extending diagonally between said front and rear columns and releasably secured thereto;
said upper horizontal member (126) being securable to said upright columns (902, 904) of said overlying racking system for supporting said overlying racking system; and,
said front and rear columns (102, 104) being provided with holes there through for securement of a support beam (120) respectively to front and rear columns (102, 104 )of an adjacent of said base steel structure assembly;  Claim 2 wherein said upright columns (902, 904) extend upwardly from respective baseplates; said respective baseplates have holes extending therethrough; said upper horizontal member  (126)is provided with holes there through which register with the holes in the respective baseplates of the upright columns for bolting of the respective baseplates to the upper horizontal member (as seen in Fig.10).
Roberts discloses the base steel; structure assembly secured between the front and rear columns, and being receivable below the upper portions of the front columns: and wherein each of the components of the base steel structure-assembly is replaceable; but does not expressly disclose the holes in the front and rear columns; such that 
Gruber et al. demonstrates a similar invention with a replaceable base assembly (40, 240, refer to Figs. 1-11) receivable below the upper portions of each column it would be obvious to one having skill in the art to provide the front and rear columns with holes to secure the support beam ( via 50 along each side, [0023]-[0031]).
It would have been obvious to one having skill in the art before the effective filing date of the invention to provide holes in the front and rear columns and the respective baseplate, to provide an improved storage rack assembly with an improved base that can easily be altered to prevent the legs from being hit, as demonstrated by Gruber et al.
Regarding Claim 2, the combination discloses (Roberts)  disclose wherein said respective baseplates  and  the upright columns bolts joining the column to the horizontal member (best see in Fig. 3); but does not expressly demonstrate said respective baseplates have holes extending therethrough and(best seen in Fig 3) upper horizontal member is provided with screws holes therethrough which register with the holes in the respective baseplates. As demonstrated by Gruber et a best seen in Figs.3-4. , it would be obvious to have to provide the horizontal member and the base with multiple through holes, as demonstrated by Gruber et al. such holes made it easier to assembly and dissemble the base. 
Regarding Claim 3, the combination discloses (Roberts) wherein said upper horizontal member (126) are releasably secured to said front and rear columns (102, 104) with nuts and bolts (as demonstrated by Gruber et al.).
Regarding Claim 4, the combination discloses (Roberts) a lower horizontal channel (at each side of 120) bolted between said front and rear columns (102, 104) beneath said lower horizontal member (124) to act as a guardrail to protect said at least one brace (also demonstrated by Gruber et al.).
Regarding Claim 6, the combination discloses (Roberts) wherein said upper horizontal member (126) are releasably secured to said front and rear columns with nuts and bolts (as demonstrated by Gruber et al.).
Regarding Claims 7 and 8, the combination discloses (Roberts) having a lower horizontal channel bolted (120,best seen in Fig.9) between said front and rear columns (102, 104) beneath said lower horizontal member (124) to act as a guardrail to protect said at least one brace ( as demonstrated by Gruber et al.).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claim 5 is allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest prior art fails to teach the overall combination as claimed (see e.g., CA Pub 2711891,  US Patent No: 6405884 B1 and  10974352, and US Pub No.: 20090148267 ). The closest are demonstrates, alone or combination, repairing a base steel structure assembly which supports and overlying racking system, said base steel structure assembly including an upper horizontal member bolted thereto which is securable to said overlying racking system for supporting said overlying racking system,
said base steel structure assembly having a plurality of structural components
releasably secured by bolts; unbolting a replaceable damaged of said structural components; using a jack to replace  damaged structural component to a remainder of said base assembly; lowering said jack; removing said jack; and reinstalling said horizontal and diagonal brace panel including guard rail.
The prior art does not demonstrate the method steps of: unfastening said horizontal and diagonal brace panel including guard rail; placing a jack under said upper horizontal member; raising said jack to support said upper horizontal member; and removing said replaceable damaged structural component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The newly cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLEY S WRIGHT/           Primary Examiner, Art Unit 3637